Exhibit 10.22

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) dated as of January 1, 2019
(the “Effective Date”), is made by and between Vivint Solar, Inc., a Delaware
corporation (together with any successor thereto, the “Company”) and Thomas
Plagemann (the “Executive”).

WHEREAS, the Company and the Executive have entered into an Employment
Agreement, dated September 25, 2013 (as amended on September 1, 2016, the “Prior
Employment Agreement”) and the Executive has been and is currently employed by
the Company;

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to be employed by the Company, on the terms herein provided;
and

WHEREAS, the Company and the Executive desire to terminate the Prior Employment
Agreement and replace and supersede the Prior Employment Agreement in its
entirety with this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1.Certain Definitions.

 

(a)“Board” shall mean the Board of Directors of the Company.

(b)“Cause” for the Company to terminate the Executive’s employment hereunder
shall exist upon the occurrence of any of the following during Executive’s
employment by the Company (except with respect to clause (v) below): (i)
material personal dishonesty by Executive involving Company business or
participation in a fraud against the Company, or Executive’s breach of
Executive’s fiduciary duty to Company; (ii) Executive’s indictment or conviction
of a felony or other crime involving moral turpitude or dishonesty; (iii)
Executive’s willful material refusal to comply with the lawful requests made of
Executive by the Board reasonably related to Executive’s employment by the
Company and the performance of Executive’s duties with respect thereto (but
which shall not include a request to waive or amend any portion of this
Agreement or terminate this Agreement or to consent to an action that would
result in Executive's loss of a right under this Agreement); (iv) Executive’s
material violation of the Company’s policies, after written notice to Executive
and an opportunity to be heard by the Board and Executive's failure to fully
cure such violations within a reasonable period of time of not less than thirty
(30) days after such hearing; (v) Executive’s threats or acts of violence in the
workplace; (vi) Executive's unlawful harassment in the course of any business
activity of any employee or independent contractor of the Company; (vii)
Executive’s theft or unauthorized conversion by or transfer of any Company asset
or business opportunity to Executive or any third party; and (viii) a material
breach by Executive of any material provision of this Agreement or any other
agreement with the Company after written notice to Executive and an opportunity
to be heard by the Board and Executive's failure to fully cure such breach
within a reasonable period of time of not less than 30 days after such hearing.

(c)“Change in Control” shall mean the occurrence of any of the following:

 

(i)Change in Ownership of the Company.  A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; or

 

--------------------------------------------------------------------------------

 

 

(ii)Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election. For purposes of this clause (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person shall not be
considered a Change of Control; or

 

(iii)Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided,
however, that for purposes of this subsection (iii), the following will not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (A) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company's stock, (2) an entity,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (3) a Person, that owns, directly or indirectly, 50%
or more of the total value or voting power of all the outstanding stock of the
Company, or (4) an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. For purposes of this subsection (iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

 

For these purposes, persons shall be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

 

Notwithstanding the foregoing provisions of this definition, a transaction will
not constitute a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.

 

(d)“Change of Control Period” means the period beginning on the date six months
prior to, and ending on the date that is 18 months following, a Change of
Control.

(e)“Compensation Committee” means the compensation committee of the Board.

(f)“Confidential Information” means any present or future information belonging
to the Company or its Affiliates (as defined below) that pertains to the
Company’s or its Affiliates’ business, whether developed by Employee or by other
employees, contractors, or agents, that is confidential or

-2-

 

--------------------------------------------------------------------------------

 

proprietary in nature, and that is not generally known in the public
domain.  Confidential Information includes, without limitation, information
regarding the Company’s finances, financial condition, operations, business
plans, business opportunities, purchasing activities, suppliers or potential
suppliers, costs of materials, pricing, margins, sales, markets, marketing
strategies, plans and ideas, customers, customer lists, customer agreements,
customer purchases, customer documents, potential customers, technical data,
research, product plans, products, methodologies, services, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, trade secrets, Confidential
Materials, Inventions, Employment Inventions, Intellectual Property, or any
other confidential business information of the Company that is disclosed to or
obtained by Employee, directly or indirectly, whether in writing, orally, by
observation or electronically (through email, computer disk, DVD, CD-ROM, or
other electronic means).  For these purposes, “Affiliate(s)” means any
corporation, firm, partnership or other entity that controls, is controlled by
or is under common control with Company – including, but not limited to, Vivint
Solar Developer, LLC and any of Company’s subsidiaries.

(g)“Confidential Materials” means any tangible medium containing Confidential
Information, including but not limited to paper, electronic or magnetic media,
prototypes, products, and other materials.

 

(h)“Customer” means any individual or entity that (1) entered into a credit
authorization agreement with the Company during the six months immediately
preceding the date Employee left his or her employment with the Company or its
Subsidiaries or (2) entered into a contractual agreement with the Company to
purchase or lease any product or service offered by the Company or its
Subsidiaries.

(i)“Date of Termination” shall mean if the Executive’s employment is terminated.

(j)“Disability” shall mean that Executive has been unable to perform Executive’s
duties at the Company as the result of Executive’s incapacity due to physical or
mental illness, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive or Executive’s legal representative
(such Agreement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least 30
days’ written notice by the Company of its intention to terminate Executive’s
employment. In the event that Executive resumes the performance of substantially
all of Executive’s duties hereunder before the termination of Executive’s
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

(k)“Employment Inventions” means any Invention or part thereof conceived,
developed, reduced to practice, or created by Employee which is:

(i)conceived, developed, reduced to practice, or created by the Employee: (1)
within the scope of the Employee’s employment with the Company; (2) on the
Company’s time; or (3) with the aid, assistance, or use of any of the Company’s
property, equipment, facilities, supplies, resources, or Intellectual Property;

 

(ii)the result of any work, services, or duties performed by the Employee for
the Company;

 

(iii)related to the industry or trade of the Company; or

 

(iv)related to the current or demonstrably anticipated business, research, or
development of the Company.

-3-

 

--------------------------------------------------------------------------------

 

(l)“Good Reason” means Executive’s resignation within 90 days following the
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without Executive’s express written consent:

(i) a material diminution in Executive’s title, duties, authority, reporting
position or responsibilities measured in the aggregate; or

(ii) a material reduction of Executive’s base compensation (in other words, a
material reduction in Executive’s base salary or target bonus opportunity) as in
effect immediately prior to such reduction, other than reductions implemented as
part of an overall Company-wide reduction program that is applied similarly to
all executive officers and is no more than 20%; or

(iii) a change in the geographic location at which Executive must perform
services outside of New York City, New York; or

(iv) a material breach by the Company of a material provision of any material
agreement between Executive and the Company.

Notwithstanding the foregoing, Executive agrees not to resign for Good Reason
without first providing the Company with written notice of the acts or omissions
constituting the grounds for Good Reason within ninety 90 days of the initial
existence of the grounds for Good Reason and a reasonable cure period of thirty
30 days following the date of such notice.

(m)“Intellectual Property” means any and all patents, copyrights, trademarks,
service marks, trade secrets, know how, technology, ideas, or computer software
belonging to the Company or its affiliates.

(n)“Inventions” means any and all inventions, products, formulations,
discoveries, ideas, developments, improvements, technology, know-how, products,
devices, structures, equipment, processes, methods, techniques, formulas, trade
secrets, texts, research, program, software, computer programs, source codes,
data, designs, works of authorship, and or other materials, whether or not
published, patented, copyrighted, registered or suitable therefor, and all
intellectual property rights therein, to the extent they relate to the Company’s
past, present, future, or anticipated business, research, development or trade.

(o)“Material Contact” means personal contact or the supervision of the efforts
of those who have direct personal contact.

 

(p)“Pre-Existing Inventions” means any and all inventions, discoveries, ideas,
original works of authorship, developments, improvements, trade secrets and
other proprietary information or intellectual property rights owned by Employee
or in which Employee has an interest prior to, or separate from, Employee’s
employment with the Company, including, without limitation, any such inventions
that qualifies fully under the provisions of California Labor Code Section 2870,
Del.Code tit. 19, § 805, N.C.Gen.Stat. §§ 66-57.1, and Utah Code § 34-39-3(1).

(q)“Restricted Business” means any individual or entity that provides products
and/or services that are competitive with those offered or provided by the
Company or any of its subsidiaries at any time during the Restricted Period,
including (without limitation) the following companies: Renovate America, Solar
Mosaic, Spruce Finance, Sungevity, Sunrun, SolarCity, SunPower Corporation,
Sunova Energy Corp., ION Solar, Trinity Solar, Tesla, NRG Energy, Legacy,
Verengo, RGS Energy, OneRoof Energy, Borrego Solar, groSolar, Smart Energy,
Legend Solar, and any of their respective affiliates or

-4-

 

--------------------------------------------------------------------------------

 

current or future dealers.  

 

(r)“Restricted Period” means a period of 12 months following the date of
Executive’s termination of employment; provided, however, that if Executive’s
termination of employment occurs under the circumstances giving rise to payment
under Section 5(b) of this Agreement, the Restricted Period will equal the
Non-COC Severance Period.

 

(s)“Restricted Territory” means any geographic area that is within 100 miles of
any geographic area in which the Company or any of its Subsidiaries engaged in
business during the two years immediately preceding the date Executive left his
employment with the Company or any of its Subsidiaries.  

(t)“Restricted Stock Unit” shall have the meaning set forth in the Vivint Solar
Inc. 2014 Equity Incentive Award Plan.

2.At-Will Employment.

 

The Company and Executive acknowledge that Executive’s employment will continue
to be at-will, as defined under applicable law.

 

3.Position and Duties.

(a) Generally. The Executive shall serve as the Chief Commercial Officer, an
Executive Vice President, and the Head of Capital Markets of the Company.
Subject to reasonable modification from time to time by the Board, Executive
shall report to the Company’s Chief Executive Officer and shall serve as CCO,
EVP, and Head of Capital Markets of the Company with such customary
responsibilities, duties and authority as are usually incident to the position
of CCO, EVP, and Head of Capital Markets. Executive shall be responsible for
such duties normally associated with such position and as may be directed by the
Board. Executive will, on a full-time basis, apply all of her skill and
experience to the performance of her duties in such employment and will not,
without the prior consent of the Board, devote substantial amounts of time to
outside business activities. Notwithstanding the foregoing, Executive may devote
a reasonable amount of her time to civic, community, charitable or passive
investment activities.

(b) Subsidiaries. If elected or appointed thereto, and only for the duration of
such elected term or appointment, the Executive shall serve as a director of the
Company and any of its subsidiaries and/or in one or more executive offices of
any of such subsidiaries, provided that the Executive is indemnified for serving
in any and all such capacities as provided for in the Company By-laws or
otherwise.

 

4.Compensation and Related Matters.

  

(a)Annual Base Salary.  During Executive’s employment, Executive shall receive a
base salary (such base salary, as in effect from time to time, the “Annual Base
Salary”) at a rate of $500,000 per annum, provided that the Executive’s Annual
Base Salary may be revised as determined by the Board or its authorized
committee with a view toward consideration of merit increases, market rates of
pay for similarly situated executives and such other factors that the Board or
its authorized committee determines to be appropriate. The Annual Base Salary
shall be paid in arrears in substantially equal installments at monthly or more
frequent intervals, in accordance with the normal payroll practices of the
Company.

(b)Bonus. Executive shall be eligible to receive an annual performance bonus
with a target

-5-

 

--------------------------------------------------------------------------------

 

amount of 100% of the Annual Base Salary (the “Annual Bonus”).  The Annual Bonus
will be determined by the Compensation Committee of the Board and based on
criteria as set forth in the “Performance Incentive Plan” dated January 1, 2012,
or any successor Performance Incentive Plan approved by the Compensation
Committee, such Annual Bonus to be established by the Compensation Committee in
its sole discretion. The Annual Bonus shall be paid in no event later than March
15th of the calendar year following the calendar year in which such bonus is
earned.

(c)Benefits. Executive shall be entitled to participate in the other employee
benefit plans, programs and arrangements of the Company in effect during
Executive’s employment (including, without limitation, at the time of execution
of this Agreement, health insurance, dental insurance, vision insurance,
long-term disability coverage, short term disability, cellular phone
reimbursement, and vacation for Executive and his/her eligible dependents) now
(or, to the extent determined by the Compensation Committee, hereafter) in
effect which are applicable to the senior officers of the Company (the “Eligible
Benefit Plans”), subject to and on a basis consistent with the terms, conditions
and overall administration thereof. The Executive agrees that nothing contained
in this Agreement shall prevent the Company from terminating or modifying any
such Eligible Benefit Plans in whole or in part at any time.

 

(d)Expenses. The Company shall reimburse the Executive for all reasonable travel
and other business expenses incurred by her in the performance of her duties to
the Company, in accordance with the Company’s documentation and other policies
with respect thereto.

 

5.Severance Benefits.

(a)Voluntary Resignation; Termination for Cause.  If Executive’s employment with
the Company terminates (i) voluntarily by Executive other than for Good Reason
during the Change of Control Period, or (ii) for Cause by the Company, then
Executive shall not be entitled to receive any payment other than accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to
Executive under any Company's established employee plans, policies, and
arrangements that provide benefits other than in the nature of severance or
separation pay (“Accrued Compensation”).

(b)Involuntary Termination other than for Cause outside of the Change of Control
Period. If, outside of the Change of Control Period, the Company terminates
Executive’s employment with the Company other than for Cause (excluding by
reason of death or Disability), then subject to Section 6 below and in addition
to any Accrued Compensation, Executive shall receive the following:

(i)Non-COC Severance Payment. Executive shall be paid an amount equal to 1.0x
the sum of (A) Executive’s base salary rate, as then in effect, plus (B) the
average of performance bonuses paid to Executive for each year Executive was
employed by the Company during the 3-year period immediately preceding the date
of Executive’s termination of employment (the “Non-COC Severance”). The Non-COC
Severance will be paid, less applicable withholdings, in equal installments over
a period of 12 months following the date Executive’s employment with the Company
terminates (the “Non-COC Severance Period”), with the first payment to be made
on the 61st day following Executive’s termination of employment (and to include
any severance payments that otherwise would have been paid to Executive within
the 60 days following the date of Executive’s termination of employment), with
any remaining payments paid in accordance with the Company's normal payroll
practices for the remainder of the Non-COC Severance Period.

(ii)Non-COC Additional Bonus Payment. Executive shall be paid an amount equal to
a pro-rata portion of the annual bonus paid to Executive in respect of the
fiscal year which ended prior to the fiscal year that contained the date of
Executive’s termination of employment; provided, however, that if the duration
of Executive's employment with the Company in the prior fiscal year did not
entitle

-6-

 

--------------------------------------------------------------------------------

 

Executive to annual bonus for that fiscal year, such pro-rata portion instead
will be determined using Executive’s target annual bonus in the fiscal year that
contained the date of Executive’s termination of employment (the “Non­COC
Additional Bonus”). The pro-rata portion will be based on the number of days
that elapsed in the fiscal year between the first day of the fiscal year and the
date of Executive’s termination of employment compared to 365. This Non-COC
Additional Bonus will be paid, less applicable withholdings, in equal
installments over the Non-COC Severance Period, with the first payment to be
made on the 6lst day following Executive’s termination of employment (and to
include any Non-COC Additional Bonus amount that otherwise would have been paid
to Executive within the 60 days following the date of Executive’s termination of
employment), with any remaining payments paid in accordance with the Company’s
normal payroll practices for the remainder of the Non-COC Severance Period.

(iii)Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A)
the end of the Non-COC Severance Period or (B) the date upon which Executive
and/or Executive’s eligible dependents are no longer eligible for COBRA
continuation coverage. The reimbursements will be made by the Company to
Executive consistent with the Company’s normal expense reimbursement policy.
Notwithstanding the first sentence of this Section 5(b)(iii), if, at the time of
Executive’s termination of employment, it would result in a Company excise tax
to reimburse Executive for the COBRA premiums than no such premiums will be
reimbursed and if do so would not cause imposition of an excise tax, Executive
will be paid a single lump sum of $12,000.

(c)Involuntary Termination other than for Cause or Voluntary Termination for
Good Reason within the Change of Control Period. If, within the Change of
Control Period, (i) the Company terminates Executive’s employment without Cause
(excluding by reason of death or Disability) or (ii) Executive terminates
Executive’s employment with the Company for Good Reason, then, subject to
Section 6 below and in addition to any Accrued Compensation, Executive shall
receive the following severance from the Company:

(i)COC Severance Payment. Executive shall be paid an amount equal to 1.5x the
sum of (A) Executive’s base salary rate, as then in effect, plus (B) the average
of the performance bonuses paid to Executive for each year Executive was
employed by the Company during the 3-year period immediately preceding the date
of Executive's termination of employment (the “COC Severance”). The COC
Severance will be paid, less applicable withholdings, in a lump sum on the 61st
day following Executive’s termination of employment. For the avoidance of doubt,
if (x) Executive incurred a termination prior to a Change of Control that
qualifies Executive for severance payments under Section 5(b)(i) above; and (y)
a Change of Control occurs within six months following Executive's termination
of employment that qualifies Executive for the superior benefits under this
Section 5(c)(i), then Executive shall be entitled to a lump-sum payment of the
amount calculated under this Section 5(c)(i), less amounts already paid under
Section 5(b)(i) above.

(ii)COC Additional Bonus Payment. Executive shall be paid an amount equal to a
pro-rata portion of the annual performance bonus that would have been paid to
Executive had Executive been employed by the Company for the entire fiscal year
that contained the date of Executive’s termination of employment, based on
actual performance for such fiscal year (and assuming that any performance
objectives that are based on individual performance are achieved at target
levels) (the “COC Additional Bonus”). This COC Bonus Severance will be paid in a
lump sum, less applicable withholdings, at the same time the COC Severance. For
the avoidance of doubt, if (x) Executive incurred

-7-

 

--------------------------------------------------------------------------------

 

a termination prior to a Change of Control that qualifies Executive for
severance payments under Section 5(a)(ii) above; and (y) a Change of Control
occurs within six months following Executive’s termination of employment that
qualifies Executive for superior benefits under this Section 5(c)(ii), then
Executive shall be entitled to a lump-sum payment of the amount calculated under
this Section 5(c)(ii), less amounts already paid under Section 5(b)(ii) above,
but in no case less than $0.

(iii) Equity Compensation Acceleration. 100% of Executive’s then unvested
outstanding stock options, restricted stock units and other Company equity
compensation awards, including any equity awards transferred to Executive’s
estate planning vehicles (the “Equity Compensation Awards”) shall immediately
vest and become exercisable. In the case of equity awards with performance-based
vesting, all performance goals or other vesting criteria will be deemed achieved
at target levels. Any Company stock options and stock appreciation rights shall
thereafter remain exercisable following Executive’s employment termination for
the period prescribed in the respective option and stock appreciation right
agreements.

(iv)Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A)
the end of 12 months or (B) the date upon which Executive and/or Executive’s
eligible dependents are no longer eligible for COBRA continuation coverage. The
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy. Notwithstanding the first
sentence of this Section 5(c)(iv), if, at the time of Executive’s termination of
employment, it would result in a Company excise tax to reimburse Executive for
the COBRA premiums than no such premiums will be reimbursed and if do so would
not cause imposition of an excise tax, Executive will be paid a single lump sum
of $24,000.

(d)Termination for Death or Disability. If Executive’s employment is terminated
as a result of Executive's Disability or death, Executive (or Executive’s
estate) shall not be entitled to receive any payment other than (i) Accrued
Compensation and (ii) in the case of Executive’s Disability only, the benefits
set forth in Section 5(b)(iii).

(e)Exclusive Remedy. In the event of a termination of Executive’s employment,
the provisions of Section 5 are intended to be and are exclusive an in lieu of
any other rights or remedies to which Executive or the Company otherwise may be
entitled, whether at law, tort, or contract, in equity, or under this Agreement
(other than the payment of Accrued Compensation). For the avoidance of doubt,
Executive shall in no circumstances be entitled to both benefits pursuant to
Section 5(b) and the benefits pursuant to Section 5(c), except as specifically
set out in Section 5(c). Executive will be entitled to no benefits,
compensation, or other payments or rights upon a termination of employment other
than those benefits expressly set forth in Section 5 of this Agreement.

6.Conditional Nature of Severance Payments and Benefits.

(a)Release of Claims Agreement. Notwithstanding anything to the contrary in this
Agreement, the Executive shall not be entitled to any severance payments or
benefits under Section 5, unless the Executive executes and does not revoke the
release of claims in substantially the form attached hereto as Exhibit A (the
“Release”), and such release becomes effective and irrevocable within sixty (60)
days following the Date of Termination (the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline, Executive
shall forfeit any right to severance payments or benefits under this Agreement.
In no event shall severance payments or benefits be paid or provided until the
Release actually becomes effective and irrevocable. Notwithstanding anything to
the contrary in

-8-

 

--------------------------------------------------------------------------------

 

Section 5, the payments due under Section 5 shall be payable commencing on the
Company’s first payroll date occurring on or after the 60th day following the
Date of Termination, or if later, such time as required by Sections 22 and 23
below (the “First Payroll Date”), and any amounts that would otherwise have been
paid pursuant to such Section 5 prior to the First Payroll Date shall be paid in
a lump-sum on the First Payroll Date.

(b)Restrictive Covenants. During the term of Executive’s employment and for the
Restricted Period, Executive shall comply with the restrictive covenants set
forth in Section 7 (collectively, the “Restrictive Covenants”). Executive’s
receipt of any payments or benefits under Section 5 shall be subject to
Executive continuing to comply with the terms of the Restrictive Covenants.

7.Restrictive Covenants.

(a)Covenant Not to Solicit Employees.  To the fullest extent permitted under
applicable law, Executive agrees that during the Restricted Period, Executive
will not directly or indirectly engage in the following conduct, nor will
Executive aid, abet, assist, encourage, or influence others to do so: Induce or
attempt to induce, solicit or attempt to solicit, or encourage or attempt to
encourage, in any capacity, on Executive’s behalf or on behalf of any other
firm, person or entity, any employee of the Company with whom you had Material
Contact while employed by the Company, to terminate their employment
relationship with the Company to work in or for a Restricted
Business.  Executive agrees that nothing in this Section shall affect his/her
continuing obligations under this Agreement during and after the Restricted
Period, including, without limitation, Executive’s obligations under the
Confidentiality and Non-Disclosure Agreement section in this Agreement.

 

(b)Covenant Not to Solicit Customers. During the Restricted Period, Executive
will not directly or indirectly engage in the following conduct, nor will
Executive aid, abet, assist, encourage, or influence others to do so: Induce or
attempt to induce, solicit or attempt to solicit, or encourage or attempt to
encourage, in any capacity, on Executive’s behalf or on behalf of any other
firm, person, or entity, any Customer with whom you had Material Contact during
the last six (6) months of your employment with the Company to terminate a
contract with the Company or to enter into a contract with another company.
Executive acknowledges and agrees that (i) the names, addresses, product
specifications, pricing, and information regarding Customers and the Company,
are the confidential and proprietary information of the Company (collectively,
“Proprietary Information”); and (ii) Executive shall not, nor shall it permit
any other person or entity within its control, to sell, disclose, or otherwise
disseminate Proprietary Information (each, “Improper Disclosure”).  Executive
promises not to engage in any Improper Disclosure during or after his/her
employment with the Company.

 

(c)Covenant Not to Compete.  To the maximum extent permitted under applicable
law, during the Restricted Period, Executive shall not, in any manner, directly
or indirectly, in the Restricted Territory perform the same or substantially
similar job duties that you performed for the Company on behalf of any business,
person, firm, corporation, partnership, limited liability company, governmental
or private entity, or any other entity of whatever kind, engaged in the
Restricted Business.

 

Nothing contained in this Agreement shall prohibit Executive from being a
passive owner of not more than two percent (2%) of the outstanding stock of any
class of a corporation, any securities of which are publicly traded, so long as
Executive has no active participation in the business of such corporation.

 

During the Restricted Period, Executive shall communicate the contents of this
Agreement to any person (including any business) that Executive intends to be
retained or employed by, associated with, or represent and which Executive knows
is engaged in the Restricted Business in the Restricted Territory.

 

-9-

 

--------------------------------------------------------------------------------

 

(d)Tolling of Covenants.  If a court of competent jurisdiction determines that
Executive has violated any of Executive’s obligations under this Agreement, then
the Restricted Period will automatically be extended by a period of time equal
in length to the period during which such violation or violations occurred.

 

(e)Reasonableness of Covenants.  Executive acknowledges and understands that the
covenants of Executive under this Agreement are limited to the extent necessary
to protect the legitimate business interests of the company, including the loss
of goodwill, unfair competition and to preserve the Company’s Confidential
Information.  Executive expressly acknowledges and agrees that the respective
covenants and agreements contained herein are reasonable as to both scope and
time.

 

EXECUTIVE ACKNOWLEDGES AND UNDERSTANDS THAT HIS OR HER STRICT COMPLIANCE WITH
THE COVENANTS HEREUNDER IS A MATERIAL CONDITION OF THIS AGREEMENT, AND THAT THE
COMPANY WOULD NOT HAVE ENGAGED, OR CONTINUED TO ENGAGE, EXECUTIVE WITHOUT THIS
AGREEMENT.

 

(f)Construction of this Section. In the event the terms of this Section 7 shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action.

 

8.Confidentiality and Non-Disclosure Agreement.

 

(a)Covenant to Safeguard Confidential Information.  In connection with
Executive’s Services hereunder, Executive may receive or have access to
Confidential Information and Confidential Materials.  Executive acknowledges and
agrees that:

 

(i)All Confidential Information shall remain the sole property of the Company;

 

(ii)All Confidential Information belonging to the Company is valuable, special
and unique to the Company’s business, that the Company’s business depends upon
such Confidential Information, and that the Company wishes to protect such
Confidential Information by keeping it confidential for the use and benefit of
the Company;

 

(iii)Unless Executive is engaging in Protected Activity, as described below in
Section 8(e), Executive shall keep all Confidential Information confidential and
will not, without the prior written consent of the Company’s Chief Executive
Officer or General Counsel, disclose (whether directly or through some other
person or entity), in whole or in part, and will not use such information,
directly or indirectly, for any purpose other than as expressly allowed by the
Company;

 

(iv)Unless Executive is engaging in Protected Activity, as described below in
Section 8(e), Executive shall not use the Company’s Confidential Information for
Executive’s direct or indirect benefit or for the direct or indirect benefit of
any person or entity other than the Company;

 

(v)Unless Executive is engaging in Protected Activity, as described below in
Section 8(e), Executive shall not aid, encourage, or allow any other person or
entity to use the Company’s Confidential Information without authorization;

 

-10-

 

--------------------------------------------------------------------------------

 

(vi)Executive shall use reasonable and diligent efforts to protect the
confidentiality of the Company’s Confidential Information;

 

(vii)Unless Executive is engaging in Protected Activity, as described below in
Section 8(e), Executive shall use the Company’s Confidential Information solely
to fulfill the duties of Executive’s employment relationship with the Company
and not otherwise to use such information for Executive’s benefit or the benefit
of others;

 

(viii)Executive shall not use, view, or access Confidential Information where it
can be seen or viewed by unauthorized persons, and not to leave such information
or materials where they can be seen or accessed by unauthorized persons;

 

(ix)Executive shall notify the Company if Executive becomes aware of any loss,
misuse, wrongful disclosure, or other unauthorized access of the Company’s
Confidential Information by any person;

 

(x)Executive shall take all other reasonable steps necessary, or reasonably
requested by the Company, to safeguard the Company’s Confidential Information
from unauthorized disclosure or use; and

 

(xi)Executive shall not disclose to the Company any trade secrets or
confidential information of party to whom Executive owes a duty of
confidentiality.

 

(b)Permission to Notify.  Executive authorizes the Company to notify others,
including (without limitation) the Executive’s current or future clients, of the
terms of this Agreement and the Executive’s covenants and obligations hereunder.

 

(c)Return of Information.  Upon the request of the Company, or upon the
termination of Executive’s employment with the Company, Executive shall deliver
promptly (and in no event later than two (2) business days after termination) to
the Company all Confidential Information and other documents or materials
belonging to the Company (including all copies thereof), and all other property
belonging to the Company, which are in Executive’s possession, custody or
control.

 

(d)Notice of Compelled Disclosure.  In the event that Executive or anyone to
whom Executive transmits any Confidential Information (“Compelled Person”)
becomes legally compelled (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand, or other similar
judicial or other compulsory process) to disclose any of the Confidential
Information, such Compelled Person will provide the Company with prompt written
notice so that it may seek a protective order or other appropriate remedy to
protect and preserve the confidentiality of such Confidential Information and/or
waive compliance with the provisions of this Agreement.  In the event that such
a protective order or other remedy is not obtained, or compliance with the
provisions of this Agreement is waived, Executive shall disclose or furnish only
that portion of the Confidential Information that Executive is legally required
to produce and will exercise his or her best efforts to obtain reliable
assurance that the Confidential Information will be kept confidential to the
greatest extent possible.  This provision shall not restrict an Executive who is
requested by a law enforcement agency not to provide such notice to the Company,
nor does it limit Executive from engaging in Protected Activity, as defined
below in Section 8(e).

 

(e)Protected Activity Not Prohibited.  Nothing in this Agreement limits or
prohibits Executive from filing a charge or complaint with, or otherwise
communicating or cooperating with or participating in any investigation or
proceeding that may be conducted by, any federal, state or local

-11-

 

--------------------------------------------------------------------------------

 

government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”), including disclosing documents or other information as permitted by
law, without giving notice to, or receiving authorization from, the Company.
Notwithstanding, in making any such disclosures or communications, Executive
must take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company Confidential
Information to any parties other than the Government Agencies. Executive is not
permitted to disclose the Company’s attorney-client privileged communications or
attorney work product.

 

9.Remedies for Breach of the Covenants.  

 

Executive recognizes that the Company’s business interest in maintaining the
confidentiality of its Confidential Information, its relationships and goodwill
with its customers, and the stability of its work force, is so great that the
remedy at law for Executive’s breach or threatened breach of the covenants
contained in this Agreement may be an inadequate remedy.  Executive agrees that,
in the event of a breach or threatened breach by Executive of any of the
covenants contain in this Agreement, a court of competent jurisdiction may issue
a restraining order or an injunction against Executive, restraining or enjoining
Executive from engaging in conduct or actions that violate the said
covenant.  In addition, the Company shall be entitled to any and all other
remedies available to the Company at law or in equity, and no action by the
Company in pursuing a given remedy shall constitute an election to forego other
remedies.

 

10.Covenant of Ownership and Disclosure of Developments.

 

(a)Employment Inventions.  Executive agrees to promptly disclose to the Company
the existence, use, and/or manner of operation of any and all Employment
Inventions.  Executive acknowledges and agrees that all Employment Inventions
are the sole and exclusive property of the Company.  Executive hereby assigns to
the Company any and all copyrights, patent rights, trade secrets, and other
rights that Executive may have in any Employment Invention.  Executive agrees to
take all actions reasonably requested by the Company, both during and after the
term of Executive’s employment, to assign to the Company and to establish,
perfect, exercise or protect the Company’s rights in any Employment Inventions
or title thereto, including without limitation, assisting in obtaining or
registering copyrights, patents, trademarks or similar intellectual property
rights and executing assignments to the Company.  If the Company is unable,
because of Executive’s mental or physical incapacity, geographic distance or for
any other reason, to obtain Executive’s approval or signature on any document
necessary or useful to claim, secure, extend, protect or enforce any right in
intellectual property to which the Company has a reasonable claim, then
Executive hereby appoints the Company and its duly authorized officers as
Executive’s agent and attorney-in-fact to act for Executive for the purpose of
accomplishing such act with the same legal force and effect as if executed by
Executive.  Executive will not incorporate any inventions, discoveries, ideas,
original works of authorship, developments, improvements, trade secrets and
other proprietary information or intellectual property rights owned by any third
party into any Invention without the Company’s prior written permission.

 

(c)Pre-Existing Inventions.  Executive will inform the Company in writing prior
to incorporating any Pre-Existing Inventions into any Invention or otherwise
utilizing any such Pre-Existing Inventions in the course of Executive’s
employment with the Company; and the Company is hereby granted a nonexclusive,
royalty-free, perpetual, irrevocable, transferable worldwide license (with the
right to grant and authorize sublicenses) to make, have made, use, import, offer
for sale, sell, reproduce, distribute, modify, adapt, prepare derivative works
of, display, perform, and otherwise exploit such Pre-Existing Inventions,
without restriction, including, without limitation, as part of or in connection
with such Invention, and to practice any method related thereto.  

-12-

 

--------------------------------------------------------------------------------

 

 

11.Arbitration and Equitable Relief.  

 

(a)Arbitration.  IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND EXECUTIVE’S RECEIPT
OF THE COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO ME BY THE COMPANY, AT
PRESENT AND IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES,
CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE,
OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY, IN THEIR CAPACITY
AS SUCH OR OTHERWISE), ARISING OUT OF, RELATING TO, OR RESULTING FROM MY
EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF MY EMPLOYMENT WITH THE
COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION PROVISIONS SET FORTH IN THE UTAH UNIFORM
ARBTITRATION ACT (THE “RULES”) AND PURSUANT TO UTAH LAW.  THE FEDERAL
ARBITRATION ACT SHALL CONTINUE TO APPLY WITH FULL FORCE AND EFFECT
NOTWITHSTANDING THE APPLICATION OF PROCEDURAL RULES SET FORTH IN THE
ACT.  DISPUTES THAT I AGREE TO ARBITRATE, AND THEREBY AGREE TO WAIVE ANY RIGHT
TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER LOCAL, STATE, OR FEDERAL
LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AMERICANS WITH DISABILITIES ACT
OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT,
THE FAIR CREDIT REPORTING ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, THE FAMILY AND MEDICAL LEAVE ACT, THE UTAH ANTIDISCRIMINATION ACT, CLAIMS
OF HARASSMENT, DISCRIMINATION AND WRONGFUL TERMINATION, AND ANY STATUTORY OR
COMMON LAW CLAIMS, EXCEPT AS PROHIBITED BY LAW.  NOTWITHSTANDING THE FOREGOING,
I UNDERSTAND THAT NOTHING IN THIS AGREEMENT CONSTITUTES A WAIVER OF MY RIGHTS
UNDER SECTION 7 OF THE NATIONAL LABOR RELATIONS ACT OR THE SARBANES-OXLEY ACT,
INCLUDING ANY RIGHTS PROHIBITING COMPULSORY ARBITRATION. SIMILARLY, NOTHING IN
THIS AGREEMENT PROHIBITS ME FROM ENGAGING IN PROTECTED ACTIVITY, AS SET FORTH
BELOW.  EXECUTIVE FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO
APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH EXEUCTIVE. EXECUTIVE
AGREES THAT HE MAY ONLY COMMENCE AN ACTION IN ARBITRATION, OR ASSERT
COUNTERCLAIMS IN AN ARBITRATION, ON AN INDIVIDUAL BASIS AND, THUS, HEREBY WAIVE
HIS RIGHT TO COMMENCE OR PARTICIPATE IN ANY CLASS OR COLLECTIVE ACTION(S)
AGAINST THE COMPANY, AS PERMITTED BY LAW.  

 

(b)Procedure.  EXEUCTIVE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”), WHICH ARE
AVAILABLE AT http://www.jamsadr.com/rules-employment-arbitration/ AND FROM HUMAN
RESOURCES.  EXEUCTIVE UNDERSTANDS THAT THE PARTIES TO THE ARBITRATION SHALL EACH
PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, EXCEPT AS
PROHIBITED BY LAW, AND UNDERSTAND THAT EACH PARTY SHALL SEPARATELY PAY FOR ITS
RESPECTIVE ATTORNEYS’ FEES AND COSTS.  EXECUTIVE AGREES THAT THE ARBITRATOR
SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE
ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, AND
MOTIONS TO DISMISS, PRIOR TO

-13-

 

--------------------------------------------------------------------------------

 

ANY ARBITRATION HEARING. EXECUTIVE AGREES THAT THE ARBITRATOR SHALL ISSUE A
WRITTEN DECISION ON THE MERITS.  EXECUTIVE ALSO AGREES THAT THE ARBITRATOR SHALL
HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW.  EXECUTIVE
AGREES THAT THE DECREE OR AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED AS A
FINAL AND BINDING JUDGMENT IN ANY COURT HAVING JURISDICTION THEREOF.  EXECUTIVE
AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH UTAH LAW, INCLUDING THE UTAH RULES OF CIVIL PROCEDURE AND THE
UTAH RULES OF EVIDENCE, AND THAT THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND
PROCEDURAL UTAH LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES OF
CONFLICT OF LAW.  TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH UTAH LAW, UTAH
LAW SHALL TAKE PRECEDENCE.  I AGREE THAT THE DECISION OF THE ARBITRATOR SHALL BE
IN WRITING.

 

(c)Remedy.  EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN EXECUTIVE
AND THE COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS
AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT
ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.

 

(d)Availability of Injunctive Relief.  EXECUTIVE AGREES THAT ANY PARTY MAY ALSO
PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A
VIOLATION OF THE AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION
ASSIGNMENT, AND ARBITRATION AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY OR ANY
OTHER AGREEMENT REGARDING TRADE SECRETS, INTELLECTUAL PROPERTY, CONFIDENTIAL
INFORMATION, PROPRIETARY INFORMATION, NONCOMPETITION OR NONSOLICITATION.  THE
PARTIES UNDERSTAND THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT
WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN
INJUNCTION WITHOUT POSTING OF A BOND.  IN THE EVENT EITHER PARTY SEEKS
INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE
COSTS AND ATTORNEYS’ FEES WITHOUT REGARD FOR THE PREVAILING PARTY IN THE FINAL
JUDGMENT, IF ANY.  SUCH ATTORNEYS’ FEES AND COSTS SHALL BE RECOVERABLE ON
WRITTEN DEMAND AT ANY TIME, INCLUDING, BUT NOT LIMITED TO, PRIOR TO ENTRY OF A
FINAL JUDGMENT, IF ANY, BY THE COURT, AND MUST BE PAID WITHIN THIRTY (30) DAYS
AFTER DEMAND OR ELSE SUCH AMOUNTS SHALL BE SUBJECT TO THE ACCRUAL OF INTEREST AT
A RATE EQUAL TO.

 

(e)Administrative Relief.  THE PARTIES UNDERSTAND THAT THIS AGREEMENT DOES NOT
PROHIBIT EITHER PARTY FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE,
OR FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO
ENFORCE OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO,
THE UTAH LABOR COMMISSION, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, THE
SECURITIES AND EXCHANGE COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE
WORKERS’ COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW.

 

-14-

 

--------------------------------------------------------------------------------

 

(f)Voluntary Nature of Agreement.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THEY
ARE EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE.  THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE CAREFULLY
READ THIS AGREEMENT AND THAT THEY HAVE ASKED ANY QUESTIONS NEEDED FOR THEM TO
UNDERSTAND THE TERMS, CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND
FULLY UNDERSTAND IT, INCLUDING THAT THEY ARE WAIVING THEIR RIGHT TO A JURY
TRIAL.  FINALLY, THE PARTIES AGREE THAT THEY HAVE EACH BEEN PROVIDED AN
OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF THEIR CHOICE BEFORE SIGNING
THIS AGREEMENT.

 

12.Submission to Jurisdiction.  

 

Each Party irrevocably consents and agrees that any action, proceeding, or other
litigation by or against any other Party or Parties with respect to any claim or
cause of action based upon or arising out of or related to this Agreement or the
transactions contemplated hereby, shall be brought and tried exclusively in the
state and federal courts located in the City and County of New York, in the
State of New York, and any such legal action or proceeding must be removed to
the aforesaid courts.  By execution and delivery of the Agreement, each Party
accepts, for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.  Each Party
hereby irrevocably waives (a) any objection which it may now or hereafter have
to the laying of venue with respect any such action, proceeding, or litigation
arising out of or in connection with this Agreement or the transactions
contemplated hereby brought in the aforesaid courts, and (b) any right to stay
or dismiss any such action, proceeding, or litigation brought before the
aforesaid courts on the basis of forum non-conveniens.  Each Party further
agrees that personal jurisdiction over it may be affected by service of process
by certified mail, postage prepaid, addressed as provided in Section 16 of this
Agreement, and when so made shall be as if served upon it personally within the
State of New York.

 

13.Binding on Successors.

This Agreement shall be binding upon and inure to the benefit of the Company,
the Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. The Company may assign its rights and obligations under
this Agreement to any successor to all or substantially all of the business or
the assets of the Company. The Executive may not assign the Executive’s rights
or obligations under this Agreement other than the Executive’s rights to
payments hereunder, which may only be assigned by will or the operation of the
laws of descent and distribution.

 

14.Governing Law.

This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the State of Utah, without reference to
the principles of conflicts of law of the State of Utah or any other
jurisdiction, and where applicable, the laws of the United States.

15.Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

 16.Notices.

 

-15-

 

--------------------------------------------------------------------------------

 

All notices, requests, demands, and other communications required or permitted
to be given under this Agreement by any Party shall be in writing delivered, if
to the Company, to the address set forth below, and if to Executive, to the
address set forth on the signature page hereto, or to such other address as any
Party may designate from time to time by written notice to all other
Parties.  Each such notice, request, demand, or other communication shall be
deemed given and effective, as follows: (i) if sent by hand delivery, upon
delivery; (ii) if sent by first-class U.S. Mail, postage prepaid, upon the
earlier to occur of receipt or three (3) days after deposit in the U.S. Mail;
(iii) if sent by a recognized prepaid overnight courier service, one (1) day
after the date it is given to such service; (iv) if sent by facsimile, upon
receipt of confirmation of successful transmission by the facsimile machine; and
(v) if sent by email, upon acknowledgement of receipt by the recipient.

 

VIVINT SOLAR, INC.

Address:          1800 West Ashton Boulevard

City, State Zip:Lehi, Utah 84043

Attention:        David Bywater

                        Chief Executive Officer

 

WITH COPY TO:

 

VIVINT SOLAR, INC.

Address:          1800 West Ashton Boulevard

City, State Zip:Lehi, Utah 84043

Attention:        Legal Department

 

17.Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

 

18.Entire Agreement.

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement. The parties agree
that the Prior Employment Agreement is hereby terminated, and this Agreement
replaces and supersedes the Prior Employment Agreement in its entirety.

 

19.Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and the Chief Operating Officer.
By an instrument in writing similarly executed, the Executive or the Company may
waive compliance by the other party or parties with any provision of this
Agreement that such other party was or is obligated to comply with or perform,
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

 

20.No Inconsistent Actions.

-16-

 

--------------------------------------------------------------------------------

 

 

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.

 

21.Claw-back.

All compensation received by Executive shall be subject to the provisions of any
claw-back policy implemented by the Company to comply with applicable law,
regulation or stock exchange rule, including, without limitation, any claw-back
policy adopted to comply with the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder.

22.Section 409A.

(a)Notwithstanding anything to the contrary in this Agreement, no payment or
benefit to be paid or provided to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) shall be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section l.409A-l(b)(9)
shall be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(b)It is intended that none of the payments under this Agreement will constitute
“Deferred Payments” but rather will be exempt from Section 409A as a payment
that would fall within the “short-term deferral period” as described in Section
22(d) below or resulting from an involuntary separation from service as
described in Section 22(c)(e) below. However, any severance payments or benefits
under this Agreement that would be considered Deferred Payments shall be paid
on, or, in the case of installments, shall not commence until, the 61st day
following Executive’s separation from service, or, if later, such time as
required by Section 22(c). Except as required by Section 22(c), any installment
payments that would have been made to Executive during the 60 day period
immediately following Executive’s separation from service but for the preceding
sentence shall be paid to Executive on the 61st day following Executive’s
separation from service and the remaining payments shall be made as provided in
this Agreement.

(c)Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409 A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six months following Executive’s
separation from service, shall become payable on the first payroll date that
occurs on or after the date six months and one day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
shall be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the six
month anniversary of the separation from service, then any payments delayed in
accordance with this paragraph shall be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
l.409A-2(b)(2) of the Treasury Regulations.

-17-

 

--------------------------------------------------------------------------------

 

(d)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section l.409A-l (b)(4) of the Treasury
Regulations shall not constitute Deferred Payments for purposes of Section 22(a)
above.

(e)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section l.409A-l
(b)(9)(iii) of the Treasury Regulations that does not exceed the Section 409A
Limit (as defined below) shall not constitute Deferred Payments for purposes of
Section 22(a) above.

(f)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A. In no event will the
Company reimburse Executive for any tax obligations incurred by Executive as a
result of the application of Section 409A.

 

23.Golden Parachute Excise Tax Best Results.

 

In the event that the severance and other benefits provided for in this
agreement or otherwise payable to Executive (a) constitute “parachute payments”
within the meaning of Code Section 280G and (b) would be subject to the excise
tax imposed by Code Section 4999, then such benefits shall be either:

 

 

(a)

delivered in full, or

 

(b)

delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by Code
Section 4999, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Code Section 4999. Unless the Company and
Executive otherwise agree in writing, the determination of Executive’s excise
tax liability and the amount required to be paid under this Section 23 shall be
made in writing by a nationally recognized certified professional services firm
selected by the Company, the Company’s legal counsel or such other person or
entity to which the parties mutually agree (the “Firm”). For purposes of making
the calculations required by this Section 23, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive shall furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section 23. The Company shall bear all costs the Firm
may reasonably incur in connection with any calculations contemplated by this
Section 23. Any reduction in payments and/or benefits required by this Section
23 shall occur in the following order: (i) reduction of cash payments; (ii)
cancellation of awards granted “contingent on a change in ownership or control”
(within the meaning of Code Section 280G); (iii) cancellation of accelerated
vesting of equity awards; or (iv) reduction of employee benefits. In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards. If two or more equity compensation awards
are granted on the same date, each award shall be reduced on a pro-rata basis.

 

24.Survival.

 

-18-

 

--------------------------------------------------------------------------------

 

The provisions of this Agreement shall survive the termination of Executive’s
employment with the Company.

 

[SIGNATURE PAGE FOLLOWS]

 

 

-19-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

COMPANY

VIVINT SOLAR, INC.


 

By:      /s/ David Bywater_______________________
Name: David Bywater
Title:   Chief Executive Officer
Dated: January 1, 2019

 

 

EXECUTIVE

Thomas Plagemann, an individual


 

/s/ Thomas Plagemann___________________________

(Signature)
Dated: January 1, 2019

 

 

-20-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE OF CLAIMS

 

This Release of Claims (this “Agreement”) is made by and between Vivint Solar,
Inc. (the “Company”), and ____________(“Employee”).  The Company and Employee
are sometimes collectively referred to herein as the “Parties” and individually
referred to as a “Party”.

 

RECITALS

 

WHEREAS, Employee was employed by the Company until _______ __, 20__, when
Employee’s employment was terminated (“Termination Date”);

 

WHEREAS, Employee signed an Executive Employment Agreement with the Company,
effective as of ____________ (the “Proprietary Rights Agreement”);

 

WHEREAS, in accordance with Section 5[(b)]/[(c)] of that certain Involuntary
Termination Protection Agreement between the Company and Employee, effective as
of _____________ (the “Termination Agreement”), Employee has agreed to enter
into and not revoke a standard release of claims in favor of the Company as a
condition to receiving the severance benefits described in the Termination
Agreement; and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment relationship with the Company and the termination of that
relationship.

 

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Employee hereby agree as
follows:

 

COVENANTS

1.Termination.  Employee’s employment with the Company terminated on the
Termination Date.

2.Payment of Salary and Receipt of All Benefits.  Employee acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions of the Termination Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, draws, stock, stock options or
other equity awards (including restricted stock unit awards), vesting, and any
and all other benefits and compensation due to Employee and that no other
reimbursements or compensation are owed to Employee.

 

3.Release of Claims.  Employee agrees that the consideration to be paid in
accordance with the terms and conditions of the Termination Agreement represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, stockholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on Employee’s own behalf and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the

-21-

 

--------------------------------------------------------------------------------

 

Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation the following:

(a)any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b)any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Utah
Antidiscrimination Act; the California Family Rights Act; the California Equal
Pay Law; the California Unruh Civil Rights Act; the California Workers’
Compensation Act; the California Labor Code; and the California Fair Employment
and Housing Act; the Utah Antidiscrimination Act;

 

(e)any and all claims for violation of the federal, or any state, constitution;

 

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h)any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this Section 3 (the “Release”)
shall be and remain in effect in all respects as a complete general release as
to the matters released.  The Release does not extend to any severance
obligations due Employee under the Termination Agreement.  The Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, Employee’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing

-22-

 

--------------------------------------------------------------------------------

 

or participation does not give Employee the right to recover any monetary
damages against the Company; Employee’s release of claims herein bars Employee
from recovering such monetary relief from the Company).  Employee represents
that Employee has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released by this Section 3.  Nothing in this Agreement waives Employee’s (i)
rights under that certain Indemnification Agreement between the Company and
Employee, effective as of [DATE] (the “Indemnification Agreement”), or (ii)
rights to indemnification or any payments under any fiduciary insurance policy,
if any, provided by any act or agreement of the Company, state or federal law or
policy of insurance.

4.Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Employee acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Employee was already entitled.  Employee further acknowledges that
Employee has been advised by this writing that (a) Employee should consult with
an attorney prior to executing this Agreement; (b) Employee has at least 21 days
within which to consider this Agreement; (c) Employee has 7 days following the
execution of this Agreement by the parties to revoke the Agreement; (d) this
Agreement shall not be effective until the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.  In the event Employee signs
this Agreement and delivers it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.  Employee acknowledges and understands that revocation must be
accomplished by a written notification to the Chief Legal Officer of the Company
that is received prior to the Effective Date.

 

5.Unknown Claims.  Employee acknowledges that Employee has been advised to
consult with legal counsel and that Employee is familiar with the principle that
a general release does not extend to claims that the releaser does not know or
suspect to exist in Employee’s favor at the time of executing the release,
which, if known by Employee, must have materially affected Employee’s settlement
with the releasee.  Employee, being aware of this principle, agrees to expressly
waive any rights Employee may have to that effect, as well as under any other
statute or common law principles of similar effect.

 

6.No Pending or Future Lawsuits.  Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other
Releasees.  Employee also represents that Employee does not intend to bring any
claims on Employee’s own behalf or on behalf of any other person or entity
against the Company or any of the other Releasees.  Employee confirms that
Employee has no knowledge of any wrongdoing involving improper or false claims
against a federal or state governmental agency, or any other wrongdoing that
involves Employee or any other present or former Company employees, including
violations of the federal and state securities laws or the Sarbanes-Oxley Act of
2002.

 

7.Confidential Information.  Employee reaffirms and agrees to observe and abide
by the terms of the Executive Employment Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, which agreement shall continue in
force.  

 

-23-

 

--------------------------------------------------------------------------------

 

8.Return of Company Property; Passwords and Password-protected
Documents.  Employee confirms that Employee has returned to the Company in good
working order all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones and pagers), access or credit cards,
Company identification, and any other Company-owned property in Employee’s
possession or control.  Employee further confirms that Employee has cancelled
all accounts for Employee’s benefit, if any, in the Company’s name, including,
but not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts.  Employee also confirms that Employee has
delivered all passwords in use by Employee at the time of Employee’s
termination, a list of any documents that Employee created or of which Employee
is otherwise aware that are password-protected, along with the password(s)
necessary to access such password-protected documents.

 

9.No Cooperation.  Employee agrees that Employee will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement.  Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order.  If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide any such counsel or assistance.

 

10.Breach.  In addition to the rights provided in the Section 11 below, Employee
acknowledges and agrees that any material breach of this Agreement (unless such
breach constitutes a legal action by Employee challenging or seeking a
determination in good faith of the validity of the waiver herein under the
ADEA), or of any provision of the Proprietary Rights Agreement, shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Employee under this Agreement and to obtain damages, except as
provided by law, provided, however, that the Company shall not recover One
Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Employee under this Agreement and the
Proprietary Rights Agreement.  

 

11.Attorneys’ Fees.  In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

 

12.No Admission of Liability.  Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee.  No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

13.Noncompetition/Nonsolicitation/Nondisparagement.  Employee agrees to adhere
to the noncompetition, nonsolictiation, and the nondisparagement restrictions
set forth in the Employment Agreement.

 

-24-

 

--------------------------------------------------------------------------------

 

14.Costs.  The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.

 

15.Arbitration.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN UTAH COUNTY IN THE STATE OF UTAH,
BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH UTAH LAW, INCLUDING
THE UTAH RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL UTAH LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH UTAH LAW, UTAH LAW SHALL TAKE PRECEDENCE.  THE DECISION OF
THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION 15 WILL NOT PREVENT EITHER
PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY
COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR
DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

16.Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement.  Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

17.No Representations.  Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Employee has relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

 

18.Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction

-25-

 

--------------------------------------------------------------------------------

 

or arbitrator to be illegal, unenforceable, or void, this Agreement shall
continue in full force and effect without said provision or portion of
provision.

 

19.Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Proprietary Rights Agreement, the Termination Agreement, the
Indemnification Agreement, and Employee’s written equity compensation agreements
with the Company.

 

20.No Oral Modification.  This Agreement may only be amended in writing signed
by Employee and the Chairman of the Compensation Committee of the Board of
Directors of the Company.

 

21.Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Utah, without
regard to the choice-of-law provisions.  The Utah state courts located in Utah
County, Utah and/or the United States District Court for the District of Utah,
located in Provo, Utah, shall have exclusive jurisdiction and venue over all
controversies relating to or arising out of this Agreement.  Employee hereby
expressly consents to the exclusive jurisdiction and venue of the Utah state
courts in Utah County, Utah and/or the United States District Court for the
District of Utah for any disputes arising out of or relating to this Agreement.

 

22.Effective Date.  Employee understands that this Agreement shall be null and
void if not executed by Employee within 21 days.   Each Party has seven days
after that Party signs this Agreement to revoke it.  This Agreement will become
effective on the eighth (8th) day after Employee signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).

 

23.Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

24.Voluntary Execution of Agreement.  Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees.  Employee expressly acknowledges that:

 

 

(a)

Employee has read this Agreement;

 

 

(b)

Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel;

 

 

(c)

Employee understands the terms and consequences of this Agreement and of the
releases it contains; and

 

 

(d)

Employee is fully aware of the legal and binding effect of this Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 

-26-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

COMPANY

VIVINT SOLAR, INC.

By:
                                                                                    

Name:                                                                                

Title:                                                                                  

Dated:                                                                                

 

 

EMPLOYEE

Thomas Plagemann, an individual

 

                                                                                          
 

(Signature)

 

Dated:                                                                                

 

 

-27-

 